Citation Nr: 1234649	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-25 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than July 25, 2000 for the grant of service connection for a low back disorder, to include whether there was clear and unmistakable error in a February 1996 rating decision that denied service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from November 1971 to November 1975.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Appeals Management Center (AMC) in Washington, DC, which granted service connection for chronic low back pain with degenerative changes assigning a 10 percent evaluation, effective July 25, 2000.  Jurisdiction currently resides with the RO in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2007, the RO granted service connection for the back disability, assigning a 10 percent rating effective July 25, 2000, the date on which the Veteran's claim to reopen had been received. 

The Veteran essentially argues that the effective date for the grant of service connection for the back disability should go back to the date he originally filed his claim in 1995.  He contends that the evidence at that time showed that he had a chronic back disability during his military service and that the RO in a previous February 1996 rating decision failed to discuss all of the incidents of back pain noted in service.  The Veteran (via his representative) also notes that a November1975 x-ray examination report in service was never obtained at the time of the previous rating decision, which he asserts amounts to clear and unmistakable error in the February 1996 rating decision.  See September 11, 2012, Appellant's Brief.  

While the RO has adjudicated the issue of entitlement to an earlier effective date for service connection for a back disability, the issue of whether there was clear and unmistakable error (or "CUE") in the February 1996 rating decision that denied service connection for a back disability has not been addressed, as it was only raised in September 2012.  The Board cannot adjudicate this matter in the first instance prior to the RO's consideration, as it would be prejudicial to the Veteran.  As the issue of entitlement to an effective date earlier than July 25, 2000 for service connection for a back disability is inextricably intertwined with the issue of whether there is clear and unmistakable error in a February 1996 rating decision that denied service connection for a back disability, the Veteran's CUE claim must be addressed by the RO prior to the Board's consideration of the earlier effective date issue presently on appeal.
    
Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's claim for entitlement to an effective date earlier than July 25, 2000 for the grant of service connection for a low back disorder, to include a determination as to whether there was clear and unmistakable error in a February 1996 rating decision that denied service connection for a low back disorder.
 
2.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


